Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 9-15 are allowable. The lack of unity requirement between claims 1-20 , as set forth in the Office action mailed on 28 October 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between group II claims 16-18 and group III 19-20 are withdrawn.  Claims 16-18, and 19-20 are directed to a method for fecal collection no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-5, 9-20 are ALLOWED.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2021 was filed after the mailing date of the Non-final rejection on 22 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination wherein the groove features a distal and proximal end, where the proximal end of the groove serves a stop when the trocar is in the insertion position and the distal end of the groove serves as a stop that prevents removal of the trocar from the barrel passage when the trocar plug is in the flushing position. Vogel (US 2013/0245380) discloses the elements of claim 1 with the exception of the tab and groove. Pearcy (US 2014/0048556) while teaching the tab and groove engaging with one another to move between positions fails to cure the deficiencies of Vogel and does not teach where the proximal end of the groove serves a stop when the trocar is in the insertion position and the distal end of the groove serves as a stop that prevents removal of the trocar from the barrel passage when the trocar plug is in the flushing position. It would not have been obvious to further modify Vogel and Pearcy to arrive at the instant invention since modifying the tab and groove of Pearcy would destroy the intended operation of the prior art device. Further, even if modifications were possible, the device would still not teach the groove serving as a stop for specific positions of the claimed device. Therefore, claims 1-5, 9-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781